Citation Nr: 1441906	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial disability rating in excess of 10 percent for left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 2009.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

In January 2014, the Veteran submitted a statement with additional evidence regarding continued treatment of his left knee disability, undergoing several surgeries, the most recent being in April 2013.  No waiver of initial AOJ review has been provided by the Veteran or his representative with regard to this new evidence.  Therefore, on remand, the AOJ must consider this new evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2013).  Moreover, as there is some evidence of continued treatment of the Veteran's left knee disability, he must be given the opportunity to submit any additional evidence of continuing VA or private treatment related to the claimed left knee disability.  

Additionally, the Veteran and his representative have requested that the Veteran be afforded an additional VA examination.  VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Given that the most recent VA examination of record was conducted in April 2009, over five years ago, and because there is evidence of possible worsening of the condition, the Board agrees that an updated VA examination of the Veteran's left knee is required to make an informed decision regarding his current level of functional impairment and to adequately evaluate his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private and VA medical care providers who have treated him for his left knee disability.  After obtaining any required authorization, obtain and associate with the claims file, or the Veteran's Virtual VA eFolder, any records identified by the Veteran that are not already of record.  All attempts to procure records should be documented in the file, including a negative response if the identified records cannot be obtained.  

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his left knee disability.  The examiner must review the claims file and must note that review in the report.  All indicated studies should be conducted, and all findings reported in detail.  Specifically, the examiner should describe the current nature and severity of the Veteran's left knee condition.  All necessary tests must be performed, including range of motion testing.  The examiner should further include observations as to any functional loss, such as pain on movement, swelling, deformity, instability, interference with sitting, standing and weight-bearing, weakened movement, excess fatigability, and incoordination.  

3.  Thereafter, readjudicate the issue on appeal, with consideration in the first instance of the Veteran's January 2014 submission and any additional evidence obtained upon remand.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



